MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                   FILED
      court except for the purpose of establishing                           Aug 09 2017, 6:25 am

      the defense of res judicata, collateral                                     CLERK
      estoppel, or the law of the case.                                       Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Ellen M. O’Connor                                        Curtis T. Hill, Jr.
      Marion County Public Defender Agency                     Attorney General of Indiana
      Indianapolis, Indiana
                                                               Jodi Kathryn Stein
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Mark Anthony Patterson, Jr.,                             August 9, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A02-1610-CR-2258
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Lisa Borges, Judge
      Appellee-Plaintiff.                                      Trial Court Cause No.
                                                               49G04-1504-MR-12984



      Mathias, Judge.


[1]   Following a jury trial in Marion Superior Court, Mark Patterson (“Patterson”)

      was convicted of murder and determined to be a habitual offender. Patterson

      appeals and argues that the trial court abused its discretion when it limited his

      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017           Page 1 of 11
      opportunity to impeach a key witness for the State by excluding evidence

      regarding two of the witness’s prior convictions and by excluding evidence that

      the witness was incarcerated at the time of trial.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In March 2015, Patterson was driving his Dodge Durango on the east side of

      Indianapolis when he saw a man, Stanley Edmonson (“Edmonson”) walking to

      work. Patterson gave Edmonson a ride and asked if he needed work.

      Edmonson told Patterson that he already had a job. When Patterson dropped

      Edmonson off at work, he stated that he could supply Edmonson with “pills,”

      meaning prescription drugs, if he ever needed any, and provided Edmonson

      with his telephone number. Tr. Vol. II, p. 57-58. At this time, Edmonson was

      dating Destiny Asher (“Asher”). Asher and her friend Renetta Marcum

      (“Marcum”) were users of various illicit drugs.


[4]   Approximately two weeks later, Marcum claimed to have been beaten by her

      husband and in need of painkilling drugs. Remembering Patterson’s claim to be

      able to provide “pills,” Edmonson facilitated a conversation between the

      women and Patterson. Edmonson sent a text message to Patterson stating, “this

      is Stan.” Ex. Vol., State’s Ex. 128. Asher and Marcum, who were already under

      the influence of heroin, then used Edmonson’s phone to send Patterson text

      messages and voice mail messages, and the parties eventually agreed that

      Patterson would provide Asher and Marcum with thirty pills in exchange for

      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017   Page 2 of 11
      $120. The parties also agreed to meet at a gas station located at 21st Street and

      Arlington Avenue in Indianapolis to conduct the transaction.


[5]   Marcum drove her Chevrolet Blazer with Asher in the front passenger seat and

      Edmonson behind Asher in the rear seat. They arrived first, and as they waited

      for Patterson, Edmonson got out of the car to smoke a cigarette. Patterson

      arrived a few minutes later and parked his Dodge along the passenger side of

      the Blazer. Edmonson was standing between the vehicles. Patterson asked who

      was there to buy the pills, and Edmonson responded that it was the woman

      driving the Blazer and indicated Marcum. Patterson then quickly exited his

      vehicle and placed his left hand on Edmonson’s shoulder and told him not to

      move. Patterson pointed a 9 mm caliber rifle into Marcum’s vehicle and struck

      Asher in the head with the barrel and said that he “just want[ed] the money.”

      Tr. Vol. II, p. 69. Asher held up her right arm to protect her face, and Patterson

      told the women he was “not playing around” and wanted the money. Tr. Vol.

      II, p. 70.


[6]   Marcum told Patterson not to hit Asher again and stated that she would give

      him the money. She then reached down by her left side. Instead of getting the

      money, Marcum grabbed a .40 caliber handgun that she had placed in the

      pocket of the driver’s side door of her vehicle. Although no witness testified that

      they saw what happened next, Edmonson testified that he first heard a gunshot

      from his right side, where Patterson was located. Edmonson fled into the gas

      station as he heard several more shots being fired behind him. He also heard the

      sound of screeching tires. Edmonson called 911.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017   Page 3 of 11
[7]    As a result of the shooting, Asher was shot through her right forearm and in the

       right side of her head. Marcum fled the scene and rushed Asher to the hospital,

       where she was pronounced dead. Patterson was shot in the chin.


[8]    Officer Nathaniel Schaller (“Officer Schaller”) of the Indianapolis Metropolitan

       Police Department (“IMPD”) was on patrol nearby and heard the sound of

       gunshots. He hurried to the scene of the shooting and found Patterson

       stumbling on Arlington Avenue, bleeding from his face. Patterson’s rifle was

       lying in the street, with two unfired rounds jammed in the firing chamber.

       Patterson was also taken to the hospital, where he underwent surgery to remove

       a bullet fragment that was located near his right carotid artery and to stabilize

       his fractured jaw.


[9]    Edmonson remained at the scene and gave a statement to the police. Although

       he at first attempted to hide the illicit nature of the transaction, he quickly told

       the police that they had arrived to buy narcotics from Patterson. Edmonson

       identified Patterson from a photographic lineup as the man involved in the

       shooting. IMPD Detective Shawn Looper spoke with Marcum at the hospital,

       and she showed him the money, $210 in cash, that she had brought to the gas

       station to purchase pills from Patterson.


[10]   Subsequent investigation recovered no pills at the scene, although an empty pill

       bottle was recovered from Marcum’s Blazer. The rear passenger window of the

       Blazer had been shot out, and the vehicle contained shattered glass from the

       window, spent shell casings, and bullet fragments. The police also discovered


       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017   Page 4 of 11
       inside the Blazer a small bag of cocaine and a glass pipe containing

       methamphetamine residue. In Patterson’s Dodge, the police found a cell phone,

       shattered glass, and bullet fragments, but they found no pills or money in the

       vehicle.


[11]   The State charged Patterson on April 17, 2015, with felony murder and

       attempted robbery resulting in serious bodily injury. The State subsequently

       alleged that Patterson was a habitual offender. Marcum died of unrelated

       causes prior to trial, leaving Edmonson as the State’s only witness to the events

       of the shooting.


[12]   Prior to trial, Patterson filed a notice of intent to impeach Edmondson with

       evidence of three of his prior convictions, i.e., a 2009 conviction for theft; a

       2013 conviction for failure to register as a sex offender; and a 2016 conviction

       for obstruction of justice. In response, the State filed a motion in limine seeking

       to limit the admission of any of Edmonson’s prior convictions other than one

       for theft. The State also sought to limit the admission of evidence that

       Edmonson had been on parole at the time of the shooting and that he was

       currently incarcerated. The trial court held a hearing on these pending motions

       immediately before the beginning of trial. The court determined that

       Edmonson’s 2013 and 2016 convictions were not for crimes of dishonesty and

       that evidence regarding these convictions was therefore inadmissible for

       impeachment purposes. The court also determined that Edmonson’s parole

       status and current incarceration were inadmissible.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017   Page 5 of 11
[13]   A two-day jury trial began on August 8, 2016. Although Patterson did not

       testify on his own behalf, his theory of defense was that Marcum tried to rob

       him. Patterson acknowledged that Asher had been killed in the exchange of

       gunfire but argued that it was impossible to tell by whom she had actually been

       shot. The jury rejected this defense and found Patterson guilty as charged.

       Patterson then waived his right to a jury trial on the habitual offender issue, and

       the trial court found that he was a habitual offender.

[14]   The trial court held a sentencing hearing on September 9, 2016, and merged the

       attempted robbery conviction into the felony murder conviction for sentencing

       purposes. The court then imposed the advisory sentence of fifty-five years on

       the felony murder conviction in addition to the twenty-year habitual offender

       enhancement. Thus, Patterson was sentenced to an aggregate term of seventy-

       five years. Patterson now appeals.


                                          Standard of Review
[15]   All of Patterson’s arguments on appeal involve the trial court’s decision to

       exclude certain evidence. Questions regarding the admission of evidence are

       generally entrusted to the sound discretion of the trial court. Wells v. State, 904
N.E.2d 265, 269 (Ind. Ct. App. 2009), trans. denied. On appeal, we review the

       trial court’s evidentiary rulings only for an abuse of that discretion. Id. The trial

       court abuses its discretion only if its decision is clearly against the logic and

       effect of the facts and circumstances before it, or if the court has misinterpreted

       the law. Id.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017   Page 6 of 11
                                       I. Indiana Evidence Rule 609

[16]   Patterson first argues that the trial court erred by limiting his use of Edmonson’s

       prior convictions to impeach him as a witness. Indiana Evidence Rule 609(a)

       provides:


               (a) General Rule. For the purpose of attacking the credibility of
               a witness, evidence that the witness has been convicted of a crime
               or an attempt of a crime must be admitted but only if the crime
               committed or attempted is (1) murder, treason, rape, robbery,
               kidnapping, burglary, arson, or criminal confinement; or (2) a
               crime involving dishonesty or false statement, including perjury.


[17]   Patterson argues that Edmonson’s prior convictions for obstruction of justice

       and failure to register as a sex offender were admissible for impeachment

       purposes because these crimes involve dishonesty or false statement. Neither

       party cites any Indiana case directly on point, nor has our research revealed

       any.


[18]   However, we need not decide today whether obstruction of justice and failure

       to register as a sex offender are crimes involving dishonesty or false statement.

       Even if we assume arguendo that Patterson is correct and that the trial court

       should have admitted evidence regarding Edmonson’s prior convictions for

       impeachment purposes, we conclude that any error was harmless.


[19]   Errors in the admission of evidence are ordinarily disregarded as harmless error

       unless they affect the substantial rights of a party. Remy v. State, 17 N.E.3d 396,

       401 (Ind. Ct. App. 2014) (citing Hoglund v. State, 962 N.E.2d 1230, 1238 (Ind.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017   Page 7 of 11
       2012)). In determining whether a party’s substantial rights have been affected,

       we consider the evidence’s probable impact on the jury. Id. Improper admission

       of evidence is harmless error if the conviction is supported by substantial

       independent evidence of guilt satisfying the reviewing court there is no

       substantial likelihood the challenged evidence contributed to the conviction. Id.


[20]   In addressing this issue, we are mindful that Patterson was convicted of felony

       murder, not knowing or intentional murder. That is, the State was required to

       prove that Patterson killed Asher while attempting to commit the offense of

       robbery. Patterson argues that there was a question as to whether he attempted

       to rob Asher and Marcum or whether Marcum attempted to rob him, and that

       Edmonson’s testimony was the key piece of evidence proving this. While we do

       not doubt the importance of Edmonson’s testimony, there was further evidence

       to support the State’s case. Notably, no pills were found at the scene, only an

       empty pill bottle. If Patterson had come to deliver pills, it might reasonably be

       expected that he would have had pills in his possession. Moreover, Patterson

       was armed with a rifle. And Asher was shot in the head on the side where

       Patterson was standing and shot through her forearm, indicating that she was in

       a defensive position. All of this points to Patterson robbing Asher and Marcum,

       not vice versa.


[21]   We further observe that Patterson was permitted to impeach Edmonson’s

       credibility by referring to his prior conviction for theft. Thus, the jury was aware

       that Edmonson had a criminal history that involved a crime of dishonesty. See

       Newman v. State, 719 N.E.2d 832, 836 (Ind. Ct. App. 1999) (noting that theft is a

       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017   Page 8 of 11
       crime of dishonesty), trans. denied. Thus, the jury was well aware that

       Edmonson had been convicted for a crime of dishonesty. We are unable to say

       that permitting Patterson to introduce evidence that Edmonson had been

       convicted of other crimes involving dishonesty would have swayed the jury to

       discredit Edmonson’s testimony. Put differently, we do not think that excluding

       evidence of Edmonson’s other convictions contributed to the jury’s verdict.


[22]   Indeed, Patterson would not have been permitted to delve into the details of

       Edmonson’s prior convictions and could have only asked Edmonson whether

       he had been convicted of the crimes. See Banks v. State, 761 N.E.2d 403, 405

       (Ind. 2002) (under Evidence Rule 609(a), the witness may generally be

       questioned only about whether he had been convicted of a particular crime and

       the details may not be explored).


[23]   Accordingly, we hold that any error in the trial court’s exclusion of evidence

       regarding Edmonson’s other prior convictions for impeachment purposes was

       harmless. See Sisson v. State, 985 N.E.2d 1, 17-18 (Ind. Ct. App. 2012) (holding

       that any error in trial court’s exclusion of witness’s prior conviction for mail

       fraud was harmless where there were many other reasons to doubt the witness’s

       credibility), trans. denied.


           II. Exclusion of Evidence Regarding Edmonson’s Status as a Parolee or
                                          Inmate

[24]   Patterson also claims that the trial court abused its discretion when it granted

       the State’s motion in limine to prevent Patterson from introducing evidence


       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017   Page 9 of 11
       regarding Edmonson’s status as a parolee on GPS monitoring or that he was

       incarcerated at the Indiana Department of Correction. At the time of the

       shooting, Edmonson was on parole as a result of a prior conviction for

       strangulation, and at the time of the trial, Edmonson was incarcerated.

       Patterson wished to cross-examine Edmonson on these issues to show his bias,

       i.e., that he had a motive to cooperate with the State to gain some benefit.


[25]   Indiana Evidence Rule 616 provides that “[e]vidence that a witness has a bias,

       prejudice, or interest for or against any party may be used to attack the

       credibility of the witness.”1 As with most evidentiary matters, the trial court has

       wide discretion to determine the scope of cross-examination. Tolliver v. State,

       922 N.E.2d 1272, 1285 (Ind. Ct. App. 2010), trans. denied. In addition, our

       supreme court has held that any beneficial agreement between an accomplice

       and the State must be revealed to the jury. Id. This rule allows the jury to better

       assess the reliability and credibility of the witness. Id.


[26]   Here, Patterson presented no evidence in his offer of proof that there was an

       express or implied promises of leniency to Edmonson in exchange for his

       testimony. In fact, Patterson admitted to the trial court that there was no

       evidence of any promised or implied leniency to Edmonson in exchange for his

       testimony. Tr. Vol. II, p. 14. Instead, Patterson argued only that, if Edmonson




       1
         Although Rule 616 provides for the admission of evidence showing bias or prejudice of a witness without
       any qualifications, our supreme court has held that Rule 616 should be read in conjunction with Rule 403’s
       required balancing of probative value against the danger of unfair prejudice. Ingram v. State, 715 N.E.2d 405,
       407 (Ind. 1999).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017            Page 10 of 11
       were given the opportunity for early release or parole, “he would certainly say

       that I testified truthfully in a murder trial. That is a benefit he could receive, and

       therefore it’s a bias.” Id. However, a witness’s mere hope or expectation of

       receiving a benefit is insufficient to permit impeachment for bias. See Tolliver,
922 N.E.2d at 1285 (holding that disclosure to the defendant is not required if

       the witness testifies favorably only with the hope or expectation of leniency).

       We therefore conclude that the trial court did not abuse its discretion when it

       excluded evidence regarding Edmonson’s status as an inmate.


                                                 Conclusion
[27]   Any error in the exclusion of Edmonson’s prior convictions for obstruction of

       justice and failure to register as a sex offender was harmless. Although a key

       witness, Edmonson’s credibility had already been impeached by admission of

       evidence that he had been previously convicted for a crime of dishonesty. The

       exclusion of further impeachment evidence is unlikely to have contributed the

       jury’s verdict. We also conclude that the trial court did not err in excluding

       evidence of Edmonson’s status as an inmate at the Indiana Department of

       Correction. Patterson provided no evidence that Edmonson had reached any

       agreement with the State in exchange for his testimony and argued only that

       Edmonson may have hoped to benefit from his testimony in the future.

       Accordingly, we affirm the judgment of the trial court.


[28]   Affirmed.


       Kirsch, J., and Altice, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2258 | August 9, 2017   Page 11 of 11